                                            Case 3:17-cr-00104-SI Document 98 Filed 12/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                           Case No. 17-cr-00104-SI-1
                                   8                   Plaintiff,
                                                                                        ORDER FINDING DEFENDANT'S
                                   9             v.                                     MOTION TO APPOINT COUNSEL
                                                                                        MOOT
                                  10     BROWN,
                                                                                        Re: Dkt. No. 95
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On November 3, 2020, defendant Andre Mitchell Brown filed a Motion to Appoint Counsel
                                  14   for the purpose of filing a Motion of Compassionate Release on defendant’s behalf. Dkt. No. 95.
                                  15   On November 5, 2020, the Office of the Federal Public Defender notified the Court that Michael
                                  16   Whelan was appointed to represent Mr. Brown. On December 24, 2020, defendant, represented by
                                  17   Mr. Whelan, filed a Motion for Compassionate Release. Dkt. No. 96.
                                  18          The Court DENIES defendant’s Motion to Appoint Counsel as moot.
                                  19          IT IS SO ORDERED.
                                  20   Dated: December 28, 2020
                                  21                                                ______________________________________
                                                                                    SUSAN ILLSTON
                                  22                                                United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
